                              UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF NORTH CAROLINA
                                  CHARLOTTE DIVISION
                                    3:21-cv-129-MOC-DSK


    RUBICON RESEARCH PRIVATE LIMITED,
    Plaintiff,

    ZAKLADY FARMACEUTYCZNE
    POLPHARMA S.A.,
    Consolidated Plaintiff,                                             ORDER

    v.

    KARTHA PHARMACEUTICALS INC., et al.,
    Defendants.


         This matter comes before the Court on a Motion to Compel Arbitration, filed by

Consolidated Plaintiff Zaklady Farmaceutyczne Polpharma S.A., (Polpharma), (Doc. No. 27),

and on a Motion to Enjoin Polpharma from Pursuing Arbitration, filed by Defendant Kartha

Pharmaceuticals, Inc., (Doc. No. 31). The parties have submitted memoranda on the motions,

and the Court held a hearing on August 19, 2021.

         I.      BACKGROUND

         In this action, the consolidated Plaintiff Polpharma has sued Defendant Kartha for violating

the parties’ conflict of interest and confidentiality provisions in the parties’ 2013 Consulting

Services Agreement, in which Kartha agreed to perform consulting services to Polpharma.1 It is




1 This case has been consolidated with Rubicon v. Kartha, 3:21cv133. In the consolidated
lawsuit, Rubicon Research Private Limited has named Kartha Pharmaceuticals and Manoj
Mazhuvancheril as Defendants, alleging that, while Kartha was providing consulting services to
Polpharma, Defendants stole some of Rubicon’s trade secrets for manufacturing Rubicon’s
muscle relaxer drug called baclofen, and that Kartha is now planning to sell baclofen. Rubicon
brings claims under the federal Defend Trade Secrets Act of 2016, North Carolina Trade Secrets
Protection Act, and the North Carolina’s Unfair and Deceptive Trade Practices Act, as well as


              Case 3:21-cv-00129-MOC-DCK Document 79 Filed 09/16/21 Page 1 of 5
undisputed that the parties’ contract includes an arbitration agreement that requires the parties to

dispute any contractual issues through arbitration. The parties’ contract contains an

unambiguous arbitration provision, stating:

         If a dispute cannot be resolved without court assistance, then this Agreement shall
         be governed by the law of Switzerland, Canton of Zurich. Place of jurisdiction
         will be Zurich, Switzerland. Any dispute, controversy, or claim arising out of, or
         in relation to, this contract, including the validity, invalidity, breach, or
         termination thereof and [that] cannot be solved by both Parties using their best
         efforts, shall be resolved by arbitration in accordance with the Swiss Rules of
         International Arbitration of the Swiss Chambers’ Arbitration Institution.

(Doc. No. 18-3 at ¶ 14). The parties do not dispute that this arbitration provision is in the parties’

contract, nor do they dispute that the arbitration agreement applies to the contract claims in this

lawsuit. Defendant argues, however, that Plaintiff has waived the right to arbitration because

Plaintiff filed this action seeking injunctive relief before initiating arbitration in Switzerland. For

the following reasons, the Court does not agree.

   II.      DISCUSSION

   Under the Federal Arbitration Act, federal and state courts are obliged to honor and enforce

agreements to arbitrate. Vaden v. Discover Bank, 556 U.S. 49 (2009). The FAA provides, in

pertinent part, that “a contract evidencing a transaction involving commerce to settle by

arbitration a controversy thereafter arising out of such contract or transaction… shall be valid,

irrevocable, and enforceable, save upon such grounds as exist at law or in equity for the

revocation of any contract.” 9 U.S.C. § 2. Arbitration is clearly favored in modern jurisprudence

and the FAA manifests “a liberal federal policy favoring arbitration agreements.” Adkins v.




North Carolina common law claims for unfair competition, breach of fiduciary duty, and unjust
enrichment.

                                                   2


      Case 3:21-cv-00129-MOC-DCK Document 79 Filed 09/16/21 Page 2 of 5
Labor Ready, Inc., 303 F.3d 496, 500 (4th Cir. 2002). Any ambiguities as to the scope of the

arbitration clause must be resolved in favor of arbitration. Id.

       In the Fourth Circuit, a litigant can compel arbitration if the following criteria are met: (1)

the existence of a dispute between the parties; (2) a written agreement that includes an arbitration

provision which purports to cover the dispute; (3) the relationship of the transaction, which is

evidenced by the agreement, to interstate or foreign commerce; and (4) the failure, neglect, or

refusal of a party to arbitrate the dispute. Adkins, 303 F.3d at 500–01 (quoting Whiteside v.

Teltech Corp., 940 F.2d 99, 102 (4th Cir. 1991)). If these elements are satisfied, then a district

court has no choice but to compel arbitration. Id. at 500.

       Here, the parties clearly entered into an arbitration agreement in which they agreed to

settle contract disputes through arbitration in Switzerland. See Adkins, 303 F.3d at 500–01.

Polpharma filed this action on March 31, 2021, and submitted its notice of arbitration to the

Swiss Chambers’ Arbitration Institution on May 25, 2021. See (Doc. No. 29-1, Pl. Ex. A: Swiss

Chambers’ Arbitration Institution’s confirmation of receipt of notice). Polpharma’s Complaint

against Kartha states that “[t]he partis have agreed to arbitration, and Polpharma files this lawsuit

to seek an injunction in aid of such arbitration.” (Case No. 3:21cv133, Doc. No. 1 at p. 1). The

Complaint further states that Polpharma seeks “[a] preliminary injunction in aid of arbitration

under Fed. R. Civ. P. 65” and does not seek money damages. (Id. at p. 5). Article 26.5 of the

Swiss Rules of International Arbitration of the Swiss Chambers’ Arbitration Institution provide:

       By submitting their dispute to arbitration under these Rules, the parties do not
       waive any right that they may have under the applicable laws to submit a request
       for interim measures to a judicial authority. A request for interim measures
       addressed by any party to a judicial authority shall not be deemed to be
       incompatible with the agreement to arbitrate, or to constitute a waiver of that
       agreement.



                                                  3


      Case 3:21-cv-00129-MOC-DCK Document 79 Filed 09/16/21 Page 3 of 5
              (Doc. No. 37-1 at 21). Here, the act of seeking a preliminary injunction is clearly an “interim

              measure” that does not serve to waive the right to arbitration. Polpharma’s lawsuit merely seeks

              a preliminary injunction that would preserve the status quo and prevent irreparable injury

              pending resolution of the merits of the parties’ contract disputes by a Swiss arbitral tribunal

              under Swiss law.2 Thus, the Court finds that Kartha and Polpharm entered into a binding

              arbitration agreement, and Polpharm did not waive the agreement by filing its motion for

              preliminary injunction in this Court before filing the notice of arbitration in Switzerland. The

              motion to compel is granted, and the motion to enjoin arbitration is denied.

                         Finally, the Court notes that the parties and the Court discussed at the hearing on the

              pending motions whether the parties would seek a stay of this action and/or the consolidated

              action if the Court were to grant the motion to compel arbitration. While the Court will not sua

              sponte order a stay, the Court will entertain any motions to stay by the parties.

                  III.       CONCLUSION

                         This Court GRANTS Defendant’s Motion to Compel Arbitration filed by Consolidated

              Plaintiff Zaklady Farmaceutyczne Polpharma S.A., (Polpharma), (Doc. No. 27), and DENIES

              the Motion to Enjoin Polpharma from Pursuing Arbitration, filed by Defendant Kartha

              Pharmaceuticals, Inc., (Doc. No. 31).

Signed: September 16, 2021




              2
                Moreover, the Court disagrees with Kartha that Polpharma has otherwise waived the right to
              arbitration through other conduct in this consolidated action, such as seeking expedited
              discovery. Indeed, it was the plaintiff in the consolidated case, Rubicon, that initiated the motion
              for expedited discovery before the cases were consolidated.
                                                                4


                     Case 3:21-cv-00129-MOC-DCK Document 79 Filed 09/16/21 Page 4 of 5
                                5


Case 3:21-cv-00129-MOC-DCK Document 79 Filed 09/16/21 Page 5 of 5
